SUPPLEMENT DATED MAY 3, 2010 TO THE PROSPECTUS FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2010 (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Mortgage Securities Account On March 8, 2010, the Board of Directors of Principal Variable Contracts Funds, Inc. approved the following proposal:  acquisition of the assets of the Government & High Quality Bond Account to be acquired by the Mortgage Securities Account. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. If shareholders approve this proposal, the acquisition is expected to occur on or about July 16, 2010. If shareholders approve the Mortgage Securities Accounts acquisition of the assets of the Government & High Quality Bond Account, the Mortgage Securities Account will change its name to the Government & High Quality Bond Account at the time of the acquisition. In conjunction with the name change, the Accounts objective will not change. However, the Accounts Principal Investment Strategies and Principal Risks section will change. Following the name change, the Accounts Principal Investment Strategies and Principal Risks section will provide as follows: Principal Investment Strategies Under normal circumstances, the Account seeks to achieve its investment objective by investing primarily (at least 80% of its net assets) in securities issued by the U.S. government, its agencies or instrumentalities or securities that are rated AAA by S&P, AAA by Fitch, or Aaa by Moody's, including but not limited to mortgage securities such as agency and non-agency collateralized mortgage obligations, and other obligations that are secured by mortgages or mortgage-backed securities, including repurchase agreements. The Account may also invest in mortgage-backed securities that are not issued by the U.S. government, its agencies or instrumentalities or rated AAA by S&P, AAA by Fitch, or Aaa by Moody's, including collateralized mortgage obligations, and in other obligations that are secured by mortgages or mortgage-backed securities, including repurchase agreements. The Account may also invest in dollar rolls, which may involve leverage. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Industry Concentration (Sector). A fund that concentrates investments in a particular industry or group of industries (e.g., real estate, technology financial services) has greater exposure than other funds to market, economic and other factors affecting that industry or sector. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or  chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance At the time of the name change, the Government & High Quality Bond Account, like the Mortgage Securities Account today, will measure its performance against the Citigroup Mortgage Index. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS At the time of the name change, the Government & High Quality Bond Account will reflect the following: Government & High Quality Bond ADDITIONAL INFORMATION ABOUT INVESTMENT (after name STRATEGIES AND RISKS change) Bank Loans (also known as Senior Floating Rate Interests) NA Convertible Securities NA Counterparty Risk Principal Credit Risk Principal Derivatives Principal Equity Securities NA Exchange Traded Funds (ETFs) NA Fixed-Income Securities Principal Foreign Investing NA Fund of Funds NA High Yield Securities NA Initial Public Offerings ("IPOs") NA Interest Rate Changes Principal Liquidity Risk Non-principal Management Risk Non-principal Market Volatility Non-principal Master Limited Partnerships NA Municipal Obligations and AMT-Subject Bonds Non-principal Real Estate Investment Trusts Non-principal Repurchase Agreements Principal Securities Lending Risk Non-principal Small and Medium Capitalization Companies NA Temporary Defensive Measures Non-principal Underlying Funds Principal APPENDIX A At the time of the name change, add the following to Appendix A. Fitch, Inc. Long-Term Credit Ratings Investment Grade AAA: Highest credit quality. AAA ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA: Very high credit quality. AA ratings denote expectations of very low credit risk. They indicate very strong capacity for timely payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A: High credit quality. "A" ratings denote low expectation of credit risk. The capacity for timely payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB: Good credit quality. BBB ratings indicate that expectations of credit risk are currently low. The capacity for payment of financial commitments is considered adequate, but adverse business or economic conditions are more likely to impair this capacity. Speculative Grade BB: Speculative. BB ratings indicate an elevated vulnerability to credit risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial alternatives may be available to allow financial commitments to be met. B: Highly speculative. B ratings indicate that material credit risk is present. CCC: Substantial credit risk. CCC ratings indicate that substantial credit risk is present. CC: Very high levels of credit risk. CC ratings indicate very high levels of credit risk. C: Exceptionally high levels of credit risk. C indicates exceptionally high levels of credit risk. Defaulted obligations typically are not assigned D ratings, but are instead rated in the B to C rating categories, depending upon their recovery prospects and other relevant characteristics. This approach better aligns obligations that have comparable overall expected loss but varying vulnerability to default and loss. Recovery Ratings Recovery Ratings are assigned to selected individual securities and obligations. These currently are published for most individual obligations of corporate issuers with IDRs in the B rating category and below, and for selected structured finance obligations in low speculative grade. Among the factors that affect recovery rates for securities are the collateral, the seniority relative to other obligations in the capital structure (where appropriate), and the expected value of the company or underlying collateral in distress. The Recovery Rating scale is based upon the expected relative recovery characteristics of an obligation upon the curing of a default, emergence from insolvency or following the liquidation or termination of the obligor or its associated collateral. For structured finance, Recovery Ratings are designed to estimate recoveries on a forward-looking basis while taking into account the time value of money. Recovery Ratings are an ordinal scale and do not attempt to precisely predict a given level of recovery. As a guideline in developing the rating assessments, the agency employs broad theoretical recovery bands in its ratings approach based on historical averages, but actual recoveries for a given security may deviate materially from historical averages. RR1: Outstanding recovery prospects given default . RR1 rated securities have characteristics consistent with securities historically recovering 91%-100% of current principal and related interest. RR2: Superior recovery prospects given default . RR2 rated securities have characteristics consistent with securities historically recovering 71%-90% of current principal and related interest. RR3: Good recovery prospects given default. RR3 rated securities have characteristics consistent with securities historically recovering 51%-70% of current principal and related interest. RR4: Average recovery prospects given default. RR4 rated securities have characteristics consistent with securities historically recovering 31%-50% of current principal and related interest. RR5: Below average recovery prospects given default. RR5 rated securities have characteristics consistent with securities historically recovering 11%-30% of current principal and related interest. RR6: Poor recovery prospects given default. RR6 rated securities have characteristics consistent with securities historically recovering 0%-10% of current principal and related interest. Short-Term Credit Ratings A short-term issuer or obligation rating is based in all cases on the short-term vulnerability to default of the rated entity or security stream, and relates to the capacity to meet financial obligations in accordance with the documentation governing the relevant obligation. Short-Term Ratings are assigned to obligations whose initial maturity is viewed as short term based on market convention. Typically, this means up to 13 months for corporate, structured and sovereign obligations, and up to 36 months for obligations in US public finance markets. F1: Highest short-term credit quality. Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added + to denote any exceptionally strong credit feature. F2: Good short-term credit quality. Good intrinsic capacity for timely payment of financial commitments. F3: Fair short-term credit quality. The intrinsic capacity for timely payment of financial commitments is adequate. B: Speculative short-term credit quality. Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C: High short-term default risk. Default is a real possibility. RD: Restricted default. Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations. Applicable to entity ratings only. D: Default. Indicates a broad-based default event for an entity, or the default of a specific short-term obligation.
